MEMORANDUM **
Wander Correa Da Costa Braga (“Bra-ga”) appeals the district court’s summary judgment in favor of the United States Citizenship and Immigration Services (“USCIS”). The USCIS denied Braga’s visa petition seeking classification as an alien with extraordinary ability as a Brazilian Jiu-Jitsu athlete and instructor. Bra-ga challenges the underlying agency decision as arbitrary, capricious, and an abuse of discretion. Because the parties are familiar with the facts and procedural history we do not include them here, except as necessary to explain our disposition. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
The agency found that Braga did not qualify as an alien with extraordinary ability under 8 U.S.C. § 1153(b)(1)(A) because he failed to establish that he had either: (1) received a major, internationally recognized award, or (2) met three of the ten qualifying criteria set forth in the regulations. 8 C.F.R. § 204.5(h)(3). The district court agreed and concluded that the agency’s findings were supported by substantial evidence in the record.
Braga only appeals the first part of the district court’s decision. He argues that his silver medal at the 2003 Pan-American Jiu-Jitsu Championship qualifies as a major, internationally recognized award within the meaning of 8 C.F.R. § 204.5(h)(3).
Braga introduced ample evidence that he received this award, but he failed to introduce any evidence of the award’s- or the tournament’s-significance. Braga asserts that this is a “major, internationally recognized award” within his field, but absent supporting evidence in the record, these bare assertions do not satisfy Bra-ga’s burden of proof. 8 U.S.C. § 1153(b)(1)(A).
*682The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.